                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

STACEY WAITE,                                 )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 1:18-cv-00208-SNLJ
                                              )
SUN LIFE ASSURANCE COMPANY                    )
OF CANADA,                                    )
                                              )
               Defendant.                     )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Sun Life Assurance Company of

Canada’s motion to strike “Exhibit A” of plaintiff Stacey Waite’s complaint. For the

reasons set forth, defendant’s motion is GRANTED.

I.BACKGROUND

       Plaintiff, seeking to recover under the civil enforcement provision of the

Employee Retirement Income Security Act,” 29 U.S.C. § 1132(a)(1)(B) (“ERISA”),

alleges defendant improperly denied her long-term disability benefits under an employee

welfare benefits plan administered by defendant. Defendant allegedly denied plaintiff

because of its conclusion that plaintiff suffers from a pre-existing condition excluded

under the plan’s coverages. In filing her complaint, plaintiff attached as “Exhibit A” what

appears to be a doctor’s letter from Saint Francis Healthcare System whereby the

undersigned doctor concludes plaintiff’s “pain was not a preexisting condition.” (#1, p.

5). Plaintiff explains in the complaint that she tried to proffer Exhibit A to defendant on


                                              1
May 23, 2018—prior to the filing of this case—to show that her condition was not a pre-

existing one, however “[defendant] rejected the additional medical evidence and stated

that the administrative record and administrative appeal was final on October 6, 2017.”

       Defendant’s pending motion to strike essentially repeats the same reasoning for

refusing to consider Exhibit A prior to suit, arguing Exhibit A is not part of the

administrative record and therefore cannot and should not be considered. Plaintiff, in

turn, repeats her belief that defendant—and, now, this Court—must consider Exhibit A as

it “clarifies” the record. Plaintiff suggests such clarification indicates “good cause” exists

for which this Court could consider Exhibit A notwithstanding the general rule that

ERISA cases at the district court level are limited to a review of the administrative

record.

II. ANALYSIS

       The case law is clear that “judicial review of an administrator’s decision is

typically limited to examining the administrative record created during the administrative

process.” Carr v. Anheuser-Busch Companies, Inc., 495 Fed.Appx. 757, 764 (8th Cir.

2012); LaSalle v. Mercantile Bancorporation, Inc. Long Term Disability Plan, 498 F.3d

805, 811 (8th Cir. 2007) (accord); see also Brown v. Seitz Foods, Inc. Disability Benefit

Plan, 140 F.3d 1198, 1200 (8th Cir. 1998) (“evidence gathering is ruled out on deferential

review, and discouraged on de novo review”). In the recent case of Cooper v.

Metropolitan Life Ins. Co., for example, the Eighth Circuit held that a district court did

not err when excluding affidavits prepared by plaintiff’s doctors at the summary

judgment stage where such affidavits had not been before the plan administrator. See 862

                                              2
F.3d 654, 661 (8th Cir. 2017) (“When an administrator’s benefits determination is review

for abuse of discretion, the scope of review is limited to the evidence that was before the

administrator” (internal quotations omitted)). And the Eighth Circuit has recently stated,

quite plainly, that “[w]hen applying abuse-of-discretion review, a court reviewing a

denial of benefits should not consider information that was not before the plan

administrator.” Jones v. Aetna Life Ins. Co., 856 F.3d 541, 549 (8th Cir. 2017).

       Plaintiff has done nothing to explain why cases like Cooper and Jones should not

be followed here. Rather, plaintiff—citing Rittenhouse v. UnitedHealth Group Long

Term Disability Ins. Plan, 476 F.3d 626 (8th Cir. 2007)—summarily concludes in a two-

page responsive memorandum that she “has met her burden of good cause” to bypass the

general rule otherwise excluding evidence outside the administrative record. Such matter-

of-fact conclusions do not suffice to overcome the contrary mandates of Cooper and

Jones. Moreover, Rittenhouse does not actually support plaintiff; rather, in that case, the

Eighth Circuit found the district court had abused its discretion in admitting supplemental

records because plaintiff failed to offer a reasonable explanation as to why he could not

have timely provided those records (including a doctor’s letter similar to the one involved

in this case) to the administrator prior to its final determination. Id. at 630-631. The only

reason proffered by plaintiff, here, is that she did not realize the need for Exhibit A “until

after the defendant made its decision.” According to plaintiff’s complaint, Exhibit A is

intended to show that her condition is not a pre-existing one despite defendant denying

her multiple times in finding that she has a pre-existing condition. Nothing barred

plaintiff, as far as this Court can tell, from offering Exhibit A to defendant during her

                                              3
administrative appeal. See 29 C.F.R. § 2560.503-1(h)(2)(iv) (requiring an administrative

appeal to include the opportunity to submit additional documents or records that must be

considered regardless of whether they were proffered or otherwise considered during the

initial benefit determination). Simply put, the excuse that a plaintiff did not realize a

document was important until at least the third period of review (i.e. this Court’s review

of the administrative appeal decision) is not the type of excuse envisioned by Rittenhouse

as being “good cause.” If that excuse were the standard—a late revelation of a

document’s importance seemingly manufactured only to disagree with an appeal

decision—the “good cause” exception would swallow whole the general rule limiting

review to the record before the plan administrator. See Rittenhouse, 476 F.3d at 630-631

(noting plaintiff did not provide a sufficient excuse as to why he was prevented from

proffering evidence to the administrator before the administrative appeal was finalized).

       This Court finds plaintiff’s matter-of-fact excuse to be insufficient and, therefore,

will strike Exhibit A from the record before it.

III. CONCLUSION

       For the reasons stated,

       IT IS HEREBY ORDERED that defendant’s motion to strike (#5) is

GRANTED. Exhibit A of the complaint (#1) is hereby STRICKEN from the record.


       So ordered this 24th day of October 2018.



                                                   STEPHEN N. LIMBAUGH, JR.
                                                   UNITED STATES DISTRICT JUDGE

                                              4
